Title: April [1780]
From: Washington, George
To: 




1st. The Snow which fell yesterday & last night was about 9 or 10 Inches deep upon a level. The Morning and remainder of the

day clear & pleasant overhead. Wind Westerly but thawing nevertheless. Pretty good Sleighing in the forenoon.
 


2d. Hard frost—clear & very cold—wind fresh from the No. West & continued so all day. Towards evening it began to freeze hard. The Snow but little dissipated.
 


3d. Clear and more moderate than yesterday—though the ground was very hard froze in the morning. Wind still fresh from the West & No. West.
 


4th. Lowering in the Morning with little or no Wind. Clearer afterwards with the wind pretty fresh from the No. East.
 


5th. Morning clear & rather cold wind being pretty fresh from the No. East. In the evening it turned warmer.
 


6th. Grey morning and warm—clear afterwards and rather hot, there being but little wind & that Southerly.
 


7th. Warm & pleasant morning. About Noon the Wind began to blow pretty fresh from the southward.
 


8th. Clear & pleasant in the morning with little or no Wind. Afterwards the Wind freshned from the Eastward. Grew rather cool and in the evening began a misty kind of Rain.
 


9th. In the night there fell a good deal of Rain accompanied with lightning & thunder. The day vareable—sometimes sunshine & clear—at other times cloudy & rain. Wind though not much of it, was for the most part westerly.
 


10th. Wind fresh from the West or No. West & cold—the ground being pretty hard froze.
 


11th. Cold—raw & cloudy in the forenoon with the Wind fresh from the westward. Afternoon it began to rain, & continued to do so moderately till 9 or 10 O’clock at Night when it cleared.
 


12th. Clear & pleasant, but cool Wind still fresh from the Westward.
 


13th. Ground frozen—weather clear & cool but pleasant. Wind at No. West.
 



14th. Ground frozen again. Morning cool but pleasant, the Wind in the forepart of the day being Westerly the latter part Southerly.
 


15th. Cold & raw—Wind very fresh from the Eastward. Weather lowering with appearances of Snow or Rain.
 


16th. Lowering all the forenoon with rain afternoon. Cold and raw again. Wind northerly.
 


17th. Wind at No. West & cold—day clear. Frost in the Morning.
 


18th. Morning clear and tolerably pleasant. Mid-day warm and afternoon very lowering & very likely to rain. Wind also at No. East.
 


19th. A little rain fell last night. This day lowering & dripping quite throughout, with the Wind, for the most part disagreeably fresh from No. West.
 


20th. Wind still at No. West & fresh; the Morning lowering and dripping, but clearer afterwards and cold.
 


21st. Clear & cool—Wind fresh from the No. West all day.
 


22d. Morning a little lowering but clear afterwards. Wind about West.
 


23d. Wind Westerly and very fresh—at the same time clear & cold for the Season.
 


24th. Wind in the same place but not fresh; day clear & pleasant but rather cool.
 


25th. Morning very pleasant but cold raw and cloudy afterwards with appearances of rain. Wind fresh from the Southward or So. Et. afternoon.
 


26th. Lowering & cloudy all day the forepart of it without much wind but fresh afterwards, with a little rain from the Northward and, for the season, very cold and disagreeable.
 



27th. Cold in the Morning and Evening but warm about Midday. In the Morning the Wind was fresh from the Westward. In the Evening it had got Easterly.
 


28th. Cold & disagreeable in the forenoon. With clouds & a little rain in the afternoon. Wind getting Southwardly.
 


29th. Clear & very pleasant Morning with little or no Wind & warm. In the afternoon it grew a little lowering & showery.
 


30th. Morning pleasant and clear, with the Wind Southerly—afternoon Showery and foggy.
